As filed with the Securities and Exchange Commission on November 6, 2015 Registration No. 333-53624 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-3 REGISTRATION STATEMENT NO. 333-53624 UNDER THE SECURITIES ACT OF 1933 CITY NATIONAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 95-2568550 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) c/o RBC USA Holdco Corporation 30 Hudson Street Jersey City, New Jersey, USA 07302-4600 Tel: 212-437-9264 (Address, including Zip Code, and Telephone Number, including Area Code, of Registrant’s Principal Executive Offices) Daniel L. Torbenson Royal Bank of Canada 30 Hudson Street Jersey City, New Jersey, USA 07302-4600 Tel: 212-437-9264 (Name, address and telephone number of agent for service) Copies to: Donald R. Crawshaw Sullivan&CromwellLLP 125 Broad Street NewYork,NewYork10004 Tel: 212-558-4000 Approximate date of commencement of proposed sale to the public: Not applicable. Removal from registration of securities that were not sold pursuant to the above referenced registration statements. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. ¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. ¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). (Check one): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ DEREGISTRATION OF SECURITIES This Post-Effective Amendment relates to the following Registration Statement filed by City National Corporation, a Delaware corporation (“City National”), on Form S-3 (the “Registration Statement”): • Registration Statement No. 333-53624, originally filed with the Securities and Exchange Commission (the “SEC”) on January 12, 2001; City National is filing this Post-Effective Amendment to the Registration Statement to withdraw and remove from registration any unissued and unsold securities issuable by City National pursuant to the above referenced Registration Statement. On November 2, 2015, pursuant to the Agreement and Plan of Merger, dated as of January 22, 2015 (the “Agreement”), by and among Royal Bank of Canada, a Canadian chartered bank, City National and RBC USA Holdco Corporation, a Delaware corporation (“Holdco”), City National merged with and into Holdco, with Holdco continuing as the surviving corporation. As a result of the consummation of the transactions contemplated by the Agreement, City National has terminated all offerings of its securities pursuant to the above referenced Registration Statement. In accordance with an undertaking made by City National in the Registration Statement to remove from registration by means of a post-effective amendment any securities which remain unsold at the termination of the offering, City National hereby removes and withdraws from registration all securities of City National registered pursuant to the Registration Statement that remain unsold as of the date hereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on this November 6, 2015. No other person is required to sign this Post-Effective Amendment No. 1 to the Registration Statement in reliance on Rule 478 of the Securities Act of 1933, as amended. RBC USA HOLDCO CORPORATION as successor by merger to City National Corporation By: /s/ Steven J. Decicco Name: Steven J. Decicco Title: Chief Financial Officer
